Citation Nr: 1710558	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-34 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

4.  Entitlement to an initial compensable rating for allergic rhinitis.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, adjustment disorder with anxiety, depression, and obsessive compulsive disorder.

6.  Entitlement to service connection for a stomach disorder, to include gastroenteritis.

7.  Entitlement to service connection for connection for shin splints of the left tibia.

8.  Entitlement to service connection for on for shin splints of the right tibia.

9.  Entitlement to service connection for recurring ingrown toenails with hallux valgus of the right foot.

10.  Entitlement to service connection for recurring ingrown toenails with hallux valgus of the left foot.  

11.  Entitlement to service connection for myofascial pain syndrome.

12.  Entitlement to service connection for sinusitis.

13.  Entitlement to service connection for a right great toe disorder.

14.  Entitlement to service connection for a bilateral eye disorder.

15.  Entitlement to service connection for hypertension.

16.  Entitlement to service connection for acne.

17.  Entitlement to service connection for hypotension. 

18.  Entitlement to service connection for insomnia.

19.  Entitlement to service connection for post-concussion syndrome.

20.  Entitlement to service connection for recurring tonsillitis and strep throat.

21.  Entitlement to service connection for tinea pedis.

22.  Entitlement to service connection for Eustachian tube dysfunction.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2008  and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Baltimore, Maryland.

The record contains an October 2007 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Disabled American Veterans (DAV) as the Veteran's representative of record.  Thereafter, a November 2009 Appointment of Individual as Claimant's Representative (VA Form 21-22A) appointed attorney Michael D.J. Eisenberg, attorney at law, as the Veteran's representative of record, thereby revoking DAV's power of attorney.  However, in a statement in October 2013, the Veteran reported that he was appointing Lisa Marie Windsor as power of attorney and indicated that he was retaining DAV as his representative.  Thereafter, Mr. Eisenberg requested a Board hearing on behalf of the Veteran.  As such, in light of the conflicting statements regarding the Veteran's intentions with regard to his representative, the Board requested clarification on such matter in August 2016.  In September 2016, the Veteran indicated that he intended to represent himself at the current time and, if he appointed a representative in the future, he would submit the appropriate paperwork.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that, in addition to issues 1-19 listed on the title page, the November 2008 rating decision denied the Veteran's claim for service connection for recurring tonsillitis and strep throat, and the March 2009 rating decision denied service connection for Eustachian tube dysfunction and tinea pedis.  In November 2009, the Veteran disagreed with the denial of the claims.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2016).  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the remainder of the issues on appeal, in his October 2013 and December 2013 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at VA's Central Office in Washington, D.C.  Thereafter, in an October 2014 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In August 2016, the Board requested that the Veteran clarify his hearing preference.  Thereafter, in September 2016, he indicated that he wished to be scheduled for a DRO hearing at the RO in Washington, D.C., if possible.  He also stated that, if his claims were not resolved to his satisfaction as a result of such hearing, he wished to be afforded a Board hearing before a Veterans Law Judge at VA's Central Office in Washington, D.C.  Accordingly, a remand is necessary in order to afford the Veteran a DRO hearing.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for recurring tonsillitis and strep throat, Eustachian tube dysfunction and tinea pedis (issues 20-22 listed on the title page). Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  With regard to issues 1-19 listed on the title page, schedule the Veteran for a hearing before a DRO to be conducted at the Washington, D.C., RO, if possible.     

3.  After affording the Veteran a DRO hearing, and conducting any additionally indicated development, the Veteran's claims (issues 1-19 listed on the title page) should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

